Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Jennings et al (US 8,063,837 B1) (Applicant’s submitted prior art) teaches an attachment housing for fastening to an exterior side of an aircraft, the attachment housing comprising a functional compartment enclosed by the attachment housing, the functional compartment being divided in two and comprising a ventilation compartment and a protective compartment; the ventilation compartment being separated from an environment by a surrounding wall.
Jennings, however, fails to further teach that the surrounding wall comprising at least one ventilation opening for air exchange between the ventilation compartment and the environment; and a dividing wall arranged between the ventilation compartment and the protective compartment, the dividing wall comprising at least one passage opening for air exchange between the ventilation compartment and the protective compartment, wherein the passage opening is arranged in such a way that the passage opening counteracts a penetration of water, moisture, and/or particles into the protective compartment.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill (US 2011/0221626) discloses an attachment housing for aircraft mounted components.
Hill (US 2012/0326915) discloses an attachment housing for aircraft mounted components. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845